IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,618



                         EX PARTE BRIAN SKOLNIK, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. S-08-3093 CR IN THE 36 TH DISTRICT COURT
                       FROM SAN PATRICIO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction.

Skolnik v. State, No. 13-09-00058-CR (Tex. App.–Corpus Christi, July 15, 2010).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant of his right to file a pro se petition for discretionary review. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
                                                                                                   2

       Appellate counsel filed a response with the trial court. He stated that he did not inform

Applicant of his right to file a petition for discretionary review until over forty days after the

appellate opinion had been issued. We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Thirteenth Court of

Appeals in Cause No. 13-08-00058-CR that affirmed his conviction in Case No. S-08-3093 CR from

the 36th Judicial District Court of San Patricio County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: September 14, 2011
Do not publish